UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7383



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAMAD HAASIM ARRINGTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Terrence W. Boyle, District
Judge, sitting by designation. (CR-94-26, CA-96-69-1-V)


Submitted:   September 30, 1997           Decided:   October 17, 1997


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samad Haasim Arrington, Appellant Pro Se. Jerry Wayne Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. United States v. Arrington, Nos. CR-94-26; CA-96-69-1-V
(W.D.N.C. Aug. 28, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2